The finding that defendant agreed to purchase the property for $11,000 less the lien, is contrary to the weight of the evidence. In ease of a new trial the question of the liens that should be deducted can be considered, and among others the interest on the third mortgage and the sum paid for costs, which do not seem to have been deducted upon the trial already had. Judgment and order reversed and a new trial granted, costs to abide the event. Jenks, P. J., Burr, Thomas, Carr and Rich, JJ., concurred.